

116 HR 6030 IH: To amend title 5, United States Code, to allow spouses of uniformed service members to make contributions towards such members' Thrift Savings Fund account, and for other purposes.
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6030IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to allow spouses of uniformed service members to make contributions towards such members' Thrift Savings Fund account, and for other purposes.1.Spousal contributions to uniformed service member TSP accounts(a)In generalSection 8440e of title 5, United States Code, is amended by adding at the end the following:(f)In the case of a married individual who does not have an account in the Thrift Savings Fund and whose spouse is a member with an account in the Fund, such individual may transfer or contribute to such member’s account amounts from any eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of the individual in the same manner as such spouse may so transfer or contribute to such account from such a plan..(b)RegulationsNot later than 90 days after the date of enactment of this Act, the Executive Director of the Federal Retirement Thrift Investment Board shall issue regulations to carry out section 8440e(f) of title 5, United States Code, as added by subsection (a).